Citation Nr: 0714498	
Decision Date: 05/16/07    Archive Date: 06/01/07

DOCKET NO.  04-31 165	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for a bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Harrigan, Associate Counsel




INTRODUCTION

The appellant served on active duty from February 1969 to 
November 1972.

This matter comes before the Board of Veterans' Appeals 
(Board) from a June 2003 rating decision issued in July 2003 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Nashville, Tennessee, which denied service connection 
for a bilateral hearing loss and tinnitus.
  
In an October 2004 statement, the veteran requested a Board 
hearing at the RO.  In July 2005, the veteran cancelled his 
request for a Board hearing and requested a local hearing 
with a Decision Review Officer (DRO).  A November 2006 
Conference Report reflects the veteran's request to cancel 
his hearing in front of a DRO.  His request for a hearing is 
considered withdrawn.  38 C.F.R. § 20.704(e) (2006).  


FINDINGS OF FACT

1.  There is no competent medical evidence showing that the 
veteran has a bilateral hearing loss that is related to 
service.

2. There is no competent medical evidence showing the veteran 
has tinnitus that is related to service.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in or aggravated 
by service, nor may it be presumed to have been so incurred.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137, 5103, 5103A, 
5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.385, 3.307, 3.309 (2006).

2.  Tinnitus was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1101, 1110, 1137, 5103, 5103A, 5107 (West 2002 
& Supp. 2006); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 
5103A (West 2002 & Supp. 2006); 38 C.F.R. § 3.159 (2006).  
Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the claim 
in accordance with 38 C.F.R. § 3.159(b)(1).  Such notice 
should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
Collectively, November 2002, December 2003 and January 2007 
letters satisfied the four elements delineated in Pelegrini, 
supra.  

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision in 
the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
which held that the VA's notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service-connection claim, including the degree of 
disability and the effective date of an award.  In the 
present appeal, the veteran was not provided with this notice 
until January 2007, after the initial unfavorable AOJ 
decision.  However, in light of the Board's determination 
that the criteria for service connection have not been met, 
no effective date or disability rating will be assigned, so 
there can be no possibility of any prejudice to the claimant 
under the holding in Dingess, supra in deciding these issues.  

Neither the veteran nor his representative has alleged any 
prejudice with respect to the timing of any notification, nor 
has any been shown.  The Board finds that the purpose behind 
these notice requirements has been satisfied because the 
appellant has been afforded a meaningful opportunity to 
participate effectively in the processing of his claims.  

Service medical records, VA medical records and examination 
reports, non-VA medical records and lay statements have been 
associated with the record.  In January 2006, at the 
veteran's request, a DRO granted him 90 days to submit 
additional evidence, however, he did not submit any 
additional evidence regarding his hearing loss or tinnitus.  
VA has obtained, or made reasonable efforts to obtain, all 
evidence which might be relevant to the appellant's claim and 
VA has satisfied, to the extent possible, the duty to assist.  
The Board is not aware of the existence of additional 
relevant evidence in connection with the appellant's claim.  

For the above reasons, it is not prejudicial to the appellant 
for the Board to proceed to finally decide the appeal.  See 
Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); Sutton v. 
Brown, 9 Vet. App. 553 (1996); Bernard v. Brown, 4 Vet. App. 
384 (1993); see also 38 C.F.R. § 20.1102 (2006) (harmless 
error).

Service Connection

Under the applicable criteria, service connection may be 
granted for a disability resulting from disease or injury 
incurred or aggravated in service.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. § 3.303 (2006).  In order to prevail in a 
claim for service connection there must be medical evidence 
of a current disability as established by a medical 
diagnosis; of incurrence or aggravation of a disease or 
injury in service, established by lay or medical evidence; 
and of a nexus between the in-service injury or disease and 
the current disability established by medical evidence.  
Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); 38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2006).  

Service connection may be established under the provisions of 
38 C.F.R. § 3.303(b) when the evidence, regardless of its 
date, shows that an appellant had a chronic condition in 
service or during the applicable presumptive period.  Service 
connection also may be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  Medical evidence 
is required to prove the existence of a current disability 
and to fulfill the nexus requirement.  Grottveit v. Brown, 5 
Vet. App. 91, 93 (1993).  The Court has also held that 
"Congress specifically limits entitlement for service-
connected disease or injury to cases where such incidents 
have resulted in a disability.  In the absence of proof of a 
present disability there can be no valid claim."  Brammer v. 
Brown, 3 Vet. App. 223, 225 (1992).

Service Connection - hearing loss

The veteran contends that he has a hearing loss due to in-
service noise exposure which therefore should be service-
connected.  

For the purposes of applying the laws administered by VA, 
impaired hearing is considered a disability when the 
veteran's auditory threshold (puretone decibel loss) in one 
of the frequencies 500, 1000, 2000, 3000, and 4000 Hertz is 
40 decibels or greater; or when the auditory thresholds for 
at least three of the above mentioned frequencies are 26 
decibels or greater.  Impaired hearing for VA purposes may 
also be found when the veteran's speech recognition scores, 
using the Maryland CNC Test, are less than 94 percent. 38 
C.F.R. § 3.385 (2006).

Audiometric tests performed in April 1966, June 1967 and 
August 1968, while the veteran was a member of the Reserve 
Officer Training Corps (ROTC), reflect normal hearing.  His 
Report of Medical Examination performed in conjunction with 
his entrance into active duty reflected normal hearing in 
both ears.  There is no evidence of treatment for or a 
diagnosis of a hearing loss during active duty.  His 
separation Report of Medical Examination reflects normal 
hearing and shows no indication of a hearing loss upon 
leaving active duty.  A July 1987 periodical Report of 
Medical Examination performed while the veteran was in the 
Army Reserves reflects normal hearing in his right ear and, 
in his left ear, an auditory threshold at 4000 Hertz which 
measured 40 decibels, reflecting a left ear hearing loss 
pursuant to 38 C.F.R. § 3.385.    

A January 2003 VA audiological examination report reflected 
normal hearing in the right ear from 500-4000 Hertz, and, in 
his left ear, an auditory threshold at 4000 Hertz which 
measured 50 decibels indicating a moderate high frequency 
sensorineural hearing loss in his left ear from 4-8000 Hertz.  
The examiner opined that she did not see in the veteran's 
hearing loss evidence of a hearing loss resulting from 
significant noise exposure.  The examiner stated that she 
would have anticipated a greater degree of loss if he had 
significant combat type noise history, and that the veteran's 
hearing loss was not atypical of normal age related 
presbycusis.

The record contains a diagnosis of a bilateral hearing loss 
satisfying the requirements of 38 C.F.R. § 3.385 in the 
veteran's left ear; however, the January 2003 VA examiner 
opined that the veteran's hearing loss is not a result of 
noise exposure, and was not uncharacteristic of normal age 
related hearing loss.   Therefore, there is no competent 
medical evidence linking the veteran's current left ear 
hearing loss to noise exposure while in service.

In the absence of in-service treatment and competent medical 
evidence linking a disorder to service, additional 
development is not warranted.  See Wells v. Principi, 326 
F.3d 1381 (Fed. Cir. 2003).  Thus, the preponderance of the 
medical evidence is against service connection for a 
bilateral hearing loss and the service-connection claim for a 
bilateral hearing loss is denied.  

Service Connection - tinnitus

The veteran contends that his bilateral tinnitus is a result 
of service and as such should be service-connected. 

In the present case, there is no record of in-service 
complaints or a diagnosis of tinnitus.  The veteran's 
separation Report of Medical Examination reflects no 
diagnosis or indication of tinnitus.

The January 2003 VA examination report reflects the veteran's 
assertion that his tinnitus was of a sudden onset a few years 
prior to the examination.   The examiner opined that it was 
unclear as to what the etiology of the tinnitus might be, but 
that given the fairly recent onset and other symptoms, she 
did not feel the tinnitus was secondary to any combat trauma 
or his military experience.  A September 2004 private 
Neurological Consultation report showed that the veteran had 
a sudden onset of tinnitus in his left ear in 1994.  The 
private physician could not comment on an connection between 
the veteran's military noise exposure and his tinnitus, with 
the exception that he did feel it was unrelated to the 
encephalitis that he had in 1990.

There is no competent medical evidence showing the veteran's 
tinnitus is related to service.  The January 2003 examiner 
stated she did not feel that it was related to service, and 
the neurological consultant could not relate it to service.  
In the absence of in-service treatment and competent medical 
evidence linking a disorder to service, additional 
development is not warranted.  See Wells, supra.  Thus, the 
preponderance of the medical evidence is against service 
connection for tinnitus.  Accordingly, the service-connection 
claim for bilateral tinnitus is denied.  

The veteran has claimed that these conditions are each 
related to service.  In terms of the veteran's own 
statements, he, as a layperson, with no apparent medical 
expertise or training, is not competent to comment on the 
presence or etiology of a medical disorder.  Rather, medical 
evidence is needed to that effect.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Since the preponderance 
of the evidence is against each of these claims, the benefit 
of the doubt doctrine is not for application.  See Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).




ORDER

Service connection for a bilateral hearing loss is denied.

Service connection for tinnitus is denied



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


